Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6-8 recites “…and in the meshing tooth, a tooth root of the driving-side teeth surface has a higher breaking strength than a tooth root of the non-driving-side teeth surface.”
It is unclear what tooth root of the driving side is referring to, it is the tooth of the input-side rotation member or  the tooth of the output-side rotation member ?
Claim 1 and 6 will be examined as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2,5-7,9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka [WO 2013/084838].

Regarding claims 1-2, 5-7, 9-10: Tanaka discloses A drive device comprising: a motor (43); and a power transmission device that transmits power of the motor to a wheel, wherein the power transmission device has a meshing portion in which a meshing tooth that is formed on an input-side rotation member (46) and a meshing tooth (see fig 4) that is formed on an output-side rotation member (80) mesh with each other on a power transmission path between the motor and the wheel, the meshing tooth has a driving-side teeth surface (the meshing side surface of the tooth contacting the other tooth in the driving direction) that makes contact for transmission of power from the motor (43) to the wheel and a non-driving-side teeth surface ( the non-contacting or the disengaging  side surface of the gear tooth) that makes contact for transmission of power from the wheel to the motor, and in the meshing tooth, a tooth root of the driving-side teeth surface has a higher breaking strength than a tooth root of the non-driving-side teeth surface (see translation [] “…In order to overcome this problem, the present inventors have been working on increasing the strength of a small worm wheel. In the present invention, further downsizing of the worm wheel was challenged, and attention was paid to the tooth root shape of the worm wheel. As a result, the idea has been reached to improve the meshing rate by effectively meshing the worm below the base circle of the worm wheel…”).
wherein the power transmission device includes a rotation shaft that rotates together with the input-side rotation member or the output-side rotation member (see fig 4), and a root shape of the driving-side teeth surface and a root shape of the non-driving-side teeth surface asymmetric with respect to a meridian passing through a center of a tip of the meshing tooth, on a plane orthogonal to the rotation shaft (see fig 7).
wherein the input-side rotation member is a first gear (46), 
the output-side rotation member is a second gear (80) that meshes with the first gear (46) the first gear has the meshing tooth as a first gear tooth, and the second gear (80) has the meshing tooth as a second gear tooth that meshes with the first gear tooth.
wherein the motor is an in-wheel motor provided in a rim of the wheel (80), the power transmission device has a first spline engagement portion (see fig 4) in which a first rotation member that rotates together with a rotor of the in-wheel motor and a first rotation shaft that rotates together with the first gear have a spline engagement  on the power transmission path, the first rotation member (46) has a first internal spline tooth on an inner peripheral portion thereof, the first rotation shaft (shaft where 46 is mounted on) has, on an outer peripheral portion thereof, a first external spline (70) tooth that meshes with the first internal spline tooth, the first internal spline tooth (70) and the first external spline tooth each have the driving-side teeth  (the engaging side tooth surface ) surface and the non-driving-side teeth surface, and in each of the first internal spline tooth and the first external spline tooth, the tooth root of the driving- side teeth surface is formed to have a higher breaking strength than the tooth root of the non-driving-side teeth surface (see translation [] “…In order to overcome this problem, the present inventors have been working on increasing the strength of a small worm wheel. In the present invention, further downsizing of the worm wheel was challenged, and attention was paid to the tooth root shape of the worm wheel. As a result, the idea has been reached to improve the meshing rate by effectively meshing the worm below the base circle of the worm wheel…”).
7. The drive device according to claim 5, wherein the power transmission device has a first spline engagement portion in which a first rotation member that rotates together with a rotor of the motor  (43) and a first rotation shaft ( rotation shaft of the motor 43) that rotates together with the first gear (46) have a spline engagement (70) on the power transmission path, the first rotation member (46) has a first external spline tooth ( 71) on an outer peripheral portion thereof, the first rotation shaft has, on an inner peripheral portion thereof, a first internal spline tooth (81) that meshes with the first external spline tooth, the first external spline tooth and the first internal spline tooth each have the driving-side teeth surface and the non-driving-side teeth surface, and in each of the first external spline tooth and the first internal spline tooth, the tooth root of the driving- side teeth surface is formed to have a higher breaking strength than the tooth root of the non-driving-side teeth surface (see translation [] “…In order to overcome this problem, the present inventors have been working on increasing the strength of a small worm wheel. In the present invention, further downsizing of the worm wheel was challenged, and attention was paid to the tooth root shape of the worm wheel. As a result, the idea has been reached to improve the meshing rate by effectively meshing the worm below the base circle of the worm wheel…”).
.


wherein the input-side rotation member (46) has the meshing tooth as an internal spline tooth on an inner peripheral portion thereof, the output-side rotation member has the meshing tooth as an external spline tooth on an outer peripheral portion thereof, and the meshing portion is a spline engagement portion in which the input-side rotation member and the output-side rotation member have a spline engagement (70).
wherein in the internal spline tooth and the external spline tooth, the driving-side teeth surface is inclined in a radial direction relative to the non-driving-side teeth surface.
Allowable Subject Matter
Claims 3, 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


    PNG
    media_image1.png
    741
    583
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 5712727107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658